Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s response received August 8, 2022 is acknowledged.

Claims 1-17 have been canceled.
Claims 18-31 are pending in the instant application.

Applicant’s election without traverse of the invention of group I, drawn to peptides, and “antibody used for therapeutic purpose” as the allofactor species in the reply filed on August 8, 2022 is acknowledged.  In view of the prior art, the species requirement has been withdrawn.

Claims 28-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species or invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 8, 2022.

Claims 18-27 are under examination in this office action.


Information Disclosure Statement
The IDS forms received 2/21/2020 are acknowledged and the references cited therein have been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor, at the time the application was filed, had possession of the claimed invention.  
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.  See MPEP 2163. 
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted: “A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” 
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606). Also see Enzo-Biochem v. Gen-Probe 01-1230 (CAFC 2002). 
In the instant application, applicant has claimed a vast genus of peptides which are recited as having various functional and structural properties.  The structural elements required by the independent claim indicate that the claimed peptide must be at least 12 amino acids but no more than 75 amino acids in length, must comprise a redox motif of either C-X-X-[CST] or [CST]-X-X-C, and must contain an 8 to 16 residue human MHC class II T-cell epitope of a soluble allofactor.  Additionally, the independent claim recites that the redox motif and T cell epitope can be joined directly together or have an intervening linker sequence of between 1 to 7 amino acid residues.  It should be pointed out that the X residues are any amino acid in the broadest claims with dependent claims 25 and 26 providing limited guidance but only concerning one of the undefined residues in the motif, and that [CST] means cysteine, serine, or threonine and the indicated location, meaning that the recited redox “motifs” encompass multiple species. 
The independent claim recites that the claimed peptide comprises an MHC class II T cell epitope from a “soluble allofactor”.  However, no sequence is provided for such an epitope in either the independent claim or any dependent claim currently pending, although dependent claims recite broad genera of polypeptides, such as “an antibody used for therapeutic purpose” which are the source of the T cell epitope.  Page 7 of the instant specification teaches :
The term “allofactor” refers to a protein, peptide or factor (i.e., any molecule) displaying polymorphism when compared between 2 individuals of the same species, and, more in general, any protein, peptide or factor that induces an (alloreactive) immune response in the subject receiving the allofactor.
and
The term "T cell epitope" or “T-cell epitope” in the context of the present invention refers to a dominant, sub-dominant or minor T cell epitope, i.e., a part of an antigenic protein or factor that is specifically recognized and bound by a receptor at the cell surface of a T lymphocyte. Whether an epitope is dominant, sub-dominant or minor depends on the immune reaction elicited against the epitope. Dominance depends on the frequency at which such epitopes are recognised by T cells and able to activate them, among all the possible T cell epitopes of a protein. In particular, a T cell epitope is an epitope bound by MHC class | or MHC class II molecules.

 Given that the “epitope” is recited as being an MHC class II epitope it must possess the function of binding to an MHC class II polypeptide.  It should be noted that the recited redox motif does not provide the function of MHC class II binding based upon the disclosure of the instant specification.  As such, the claims provide no specific structure, such as by way of an amino acid sequence, which provides for the function of binding to MHC class II.
The specification appears to disclose in the working examples genetic fusion peptides wherein a T cell epitope was joined to a redox motif with or without a linker in between the elements.  Notably all of these constructs have a specific, clearly defined structure which provides for functional properties.  The instant claims are significantly broader in that as discussed above while the independent claim states that the claimed peptide contains an MHC class II T cell epitope of a “soluble allofactor” without ever stating what the epitope, or even the allofactor from which the epitope is derived, actually is. i.e. its identity.  Dependent claims such as claims 20-22 narrow the identity of the antigen from which the T cell epitope is obtained, but such guidance is still quite broad in that the T cell epitope is recited as being obtained from broad genus including “coagulation or fibrinolytic factor” (claim 20), a “cytokine or growth factor” (claim 22), or “an antibody used for therapeutic purpose” (claim 21).  As such, it appears that applicant is attempting to claim the universe of any and all possible human MHC class II T cell epitopes present in “soluble allofactors” joined to a redox motif.  As per lines 9-13 of page 7 of the instant specification quoted above, an allofactor is simply a sequence which has different allelic forms in a population, which as per claim 18 is limited to the human population.     
To support such breath, the instant specification discloses working examples wherein the redox sequence CHGC was joined to sequence obtained from the CDR3 of the heavy chain of antibody BO2C11 (example 1), the redox sequence CGHCGG was joined to a peptide from the C1 domain of FVIII (example 2), and the redox sequence CGHCGG was added to a peptide from the C2 domain of FVIII.  
While many MHC class II T cell epitopes are known in the art the universe of all such peptides is not known and it is known in the art that even if an algorithm is used to predict binding peptides such peptides need to be experimentally validated (see for example the entirety of Celis et al., Ochoa-Garay et al., and Karin et al).  Notably, the instant specification does not appear to disclose any new methodology which can be used to validate and identify the universe of all human MHC class II T cell epitopes.  As such, it appears that applicant is trying to claim an element generally known in the art to exist without actually informing artisans as to what that element actually is (i.e. its sequence).  As applicant is undoubtedly aware, recent court decisions in the biotechnology arena have highlighted the issue with defining binding members strictly using functional terms as can be readily seen in both AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) and Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017). Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim a binding molecule by describing something that is not the invention, i.e. the structure to which it binds, as knowledge of the chemical structure of the thing being bound does not give the required kind of structure-identifying information about the thing being claimed.  Notably, in the instant claims, neither the thing which is bound (i.e. the MHC class II protein) nor the thing which is binding (the T cell peptide epitope) are specified using a chemically defined structure/sequence.  Further, simple binding of a peptide to an MHC class II protein is not sufficient as additional factors including non-MHC anchor residues can strongly influence immunogenicity as evidenced by Karin et al.  Applicant is reminded that the courts have long ruled that “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  As such, artisans would reasonably conclude that applicant was not in possession of the genus of all possible soluble allofactors containing MHC class II T cell epitopes at the time the instant application was filed and therefore logically could not have been in possession of the full breadth of the claimed compositions which comprise said T cell epitopes at the time the instant invention was filed.


Claims 18-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Applicant has claimed a vast genus of immunogenic peptides.  These peptides are recited as having a particular length (between 12-75 residues), as containing an MHC class II T cell epitope from a soluble allofactor, and as containing a redox motif of either C-X-X-[CST] or [CST]-X-X-C.  Dependent claims limit the redox motif to C-X-X-C (claim 19), or provide a subgenus of antigens from which the T cell epitope has been obtained (claims 20-22).  However, the only specific sequence information provided in the claims concerns the redox motif and not the T cell epitope.  To support such breadth, the instant specification discloses examples 1-5 wherein various previously identified MHC class II T cell epitopes from an antibody and FVIII were joined to CGHC redox motifs to make fusion peptides.  Notably, no new methodologies appear to be disclosed concerning the identification and/or characterization of T cell epitopes.
“To be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.’”  Genentech, Inc. v. Novo Nordisk, A/S, 108F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997) (quoting In re Wright, 999F2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)).  In In re Wands 8 USPQ2d 1400 (CAFC 1988), a number of factors are set forth which a court may consider in determining whether a disclosure would require undue experimentation.  These factors were set forth as follows:  (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims. All the factors need not be reviewed when determining whether a disclosure is enabling.  Amgen, Inc. v. Chugai Pharm. Co., Ltd., 927F2.d 1200, 1213, 18 USPQ2d 1016, 1027 (Fed. Cir. 1991) (noting that the Wands factors “are illustrative, not mandatory.  What is relevant depends upon the facts.”). 
In the instant case, applicant has claimed a vast genus of polypeptide sequences that contain an MHC class II T cell epitope.  Notably, the specification is replete with indications that such constructs are immunogenic (indeed lines 10-13 of page 1 of the specification state “ FIELD OF THE INVENTION The present invention relates to immunogenic peptides and their use in preventing and/or suppressing immune responses to soluble (therapeutic) allofactor such as used in replacement therapy.”  As evidenced by Janeway et al., something which is immunogenic must be capable of eliciting an adaptive immune response in an animal, and only proteins are fully immunogenic as only polypeptide sequences are recognized by T cells.  Notably, there does not appear to be any consensus sequence or motif which reliably discriminates immunogenic from non-immunogenic polypeptides.  For example, Celis et al teach that in order to establish whether a peptide is immunogenic said peptide needs to be tested in assays that actually establish that a peptide is immunogenic.  Further, although experimental ranking schemes are available for predicting relative binding strengths of some HLA binding peptides, and assays are available to test the binding of peptides to HLA, an undue amount of experimentation would be involved in determining peptides from the many possibilities that would be capable of binding to an MHC class II polypeptide and eliciting an immune response (i.e. being immunogenic).  Celis et al. teach that in addition to MHC binding, other factors such as antigen processing, peptide transport and the composition of the T-cell receptor repertoire could determine whether any of the identified peptides can function to elicit a T cell response.  Similarly, Ochoa-Garay et al. teach that the immunogenicity of a peptide cannot always be predicted from its affinity for MHC or the presence of MHC binding motifs, as variables such as T cell precursor frequency, peptide hydrophobicity and stability can influence the in vitro induction of T cell responses (especially page 279, last sentence and continuing onto page 280).  Karin et al. teach that amino acids in an MHC binding peptide that are not the amino acids which participate in MHC binding can have a profound effect on whether or not a peptide is immunogenic.  Indeed, Karin et al teach that a single substitution in an amino acid, wherein said amino acid plays no role in MHC binding can completely abrogate the immunogenicity of an otherwise immunogenic peptide (especially Summary and Table 1).  Thus Karin et al establish that amino acid residues not involved in MHC binding of a peptide will play a pivotal role in determining whether the peptide is or is not immunogenic.  As such, the question of whether or not a given sequence is or is not immunogenic is not trivial.  It is appreciated that the instant claims never explicitly recite that the claimed peptide is in fact immunogenic.  However, the specification as filed does not appear to disclose any enabled use for peptides which are not immunogenic.  Thus, if the instant claimed peptides are incapable of stimulating an immune response (i.e. they are not immunogenic) artisans would not know how to use them and would have no motivation or purpose in making such a peptide.  
Additionally, it is known in the art that MHC class II peptides are typically 10-34 residues in length, with naturally-occurring peptides usually being between 12-19 residues as evidenced by Appella et al. (see entire document, particularly the abstract and page 108).  Notably, the minimum size recited for the claimed immunogenic peptide is 12 residues, four of which must be the redox motif.  Given that 10 residues is the typical minimum size for an MHC class II peptide as taught by Appella et al., adding 4 residues for the redox motif yields a minimum size longer than the 12 residues recited in the independent claim.  This situation is exacerbated further by the recitation in claim 24 that a targeting sequence is also included, yet the minimum size is still only 12 residues in length, something which clearly appears to be impossible.  
Therefore, in view of the breath of the claimed invention, the guidance and direction of the specifications, and the teachings of the art, artisans would first need to engage in additional unpredictable basic science research and experimentation to make the full breadth of applicant’s invention as presently claimed.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 18, 19, and 23-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,662,232. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims anticipate the breadth of that which is presently claimed.
Specifically, the ‘232 claims recite an immunogenic fusion peptide of 12-75 residues that comprises a CXXC redox motif and an MHC class II T cell epitope of an allergen or autoantigen.  Notably dependent claims recite specific antigens from which the T cell epitope is obtained and thus the issued claims are narrower in scope as the instant claims either recite no specific antigen (such as the “soluble allofactor” of claim 1) or recite broad genera (such as “an antibody use for therapeutic purpose” in claim 21).  Indeed, issued claim 6 recites that the antigen is glutamic acid decarboxylase (GAD), a soluble polypeptide which as evidenced by Straub et al. has particular alleles linked to the disease schizophrenia (see entire document) and thus GAD is a “soluble allofactor”.  Issued claim 6 also recites that the antigen is proinsulin, and insulin is a well-known peptide hormone as well as a “soluble allofactor” as it also is known to have multiple alleles in the human population as evidenced by Balboa et al.(see entire document).  The issued claims also recite the presence of endosomal targeting sequences (claim 4), that at least one X in the C-X-X-C motif is G, A, S, T, H, or P (claim 5), or that a C in the CXXC motif is methylated (also claim 5).  Additionally, while issued claim 1 recites that the T cell epitope and CXXC motif are either immediately adjacent or are separated by at most 7 amino acids, dependent issued claim 2 limits such a distance to four or less.  Given that the issued claims recite specific antigens which meet the requirements of being “soluble allofactors” the issued claims anticipate that which is presently claimed.       


Claims 18, 19, 23, 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,808,016. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims anticipate the breadth of that which is presently claimed.
Specifically, the claims of the ‘016 patent recite a peptide of 12-50 residues comprising biological sequences recited by SEQ ID number that comprise a Cxx[CST] redox motif, the LALEGSLQK epitope from human insulin, and a linker four residues in length (i.e. SLQP).  Notably, dependent issued claim 2 requires the redo motif to be CXXC, while dependent issued claim 3 specifies that one of the X residues in the motif is proline.  Insulin is a well-known peptide hormone as well as a “soluble allofactor” as it is known to have multiple alleles in the human population as evidenced by Balboa et al.(see entire document).  Therefore the issued claims anticipate the breadth of the presently claimed inventions.

      
Claims 18, 19, 21, 23, and 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,617,748. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims anticipate the breadth of that which is presently claimed.
The issued claims of the ‘748 patent recite peptides comprising an MHC class II T cell epitope and a redox motif of either CXX[CST] or [CST]XXC wherein the epitope and redox motifs are either directly adjacent or separated by a linker of 7 or fewer amino acid residues.  Such peptides are claimed as having a CXXC redox motif (issued claim 4), as having a linker of at most four residues (issued claim 6), being 50 residues or shorter in total length (issued claim 5), as having at least one X in the motif being G, A, S, T, H, or P (issued claims 8 and 9), and having at least one C in the motif be methylated (issued claim 10).  Notably, the source of the MHC class II T cell epitopes is recited as coming from idiotypic determinants (see particularly issued claims 2, 13, 18, 21).  As evidenced by Janeway, the term “idiotypic” refers to sequence differences found in VH and VL domains of an antibody (see entire selection most particularly Fig. 3.27) and it should be pointed out that in example 1 of the instant specification a redox motif was joined the VH CDR3 peptide of the BO2C11 antibody, and thus discloses joining a redox motif to an idiotypic T cell epitope.  Thus, the antigens specified in the issued claims are necessarily “soluble allofactors” and thus anticipate the breadth of the present claimed inventions.        

Claims 18, 19, and 23-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,248,171. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims anticipate the breadth of that which is presently claimed.

Specifically, the issued claims recite an immunogenic peptide that is 13-50 amino acid residues in length, comprises a CXXC redox motif and comprises an MHC class II T cell epitope of an alloantigenic protein of an allograft wherein the motif and T cell epitope are directly adjacent or re separated by a linker of no more than four amino acid residues (see most particularly issued claim 1).  Dependent claims specify that at least one of the X residues in eth motif is G, A, S, T, H, or P (issued claims 10 and 11), that at least one of the C residues in the motif is methylated (issued claim 12), and that endosomal targeting sequences are present (issued claim 8).  Dependent issued claim 14 specifies that the alloantigen is Dby, a soluble ATP-dependent RNA helicase (aka DDX3Y).  Given that the issued claims recite a specific antigen, i.e. Dby, whereas the instant claims do not the issued claims necessarily anticipate the breadth of the instant claimed invention.  
It is noted that the claims of the ‘171 patent are directed to methods whereas the instant claimed inventions are products.  Logically, an artisan must actually have the recited product in order to practice claimed methods of using said product.  Also, the courts have made explicitly clear in cases such as Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., No. 07-1271 (Fed. Cir. Mar. 7, 2008) that the shield against double patenting provided by 35 USC 121 extends only to divisional applications filed as a result of a restriction requirement.  As evidenced by the bib data sheet of the instant application as well as the face of the issued 171 patent, no applications are in common between the instant application and issued patent, and there does not appear to be any restriction requirement which necessitated the application which gave rise to the ‘171 patent to be separated from the inventions as presently claimed.  As such the instant rejection has been set forth.        



No claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka
Primary Examiner
Art Unit 1644

/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644